Case 18-01216-JKS   Doc 134    Filed 04/24/19 Entered 04/24/19 15:56:33   Desc Main
                              Document      Page 1 of 8
Case 18-01216-JKS   Doc 134    Filed 04/24/19 Entered 04/24/19 15:56:33   Desc Main
                              Document      Page 2 of 8
Case 18-01216-JKS          Doc 134      Filed 04/24/19 Entered 04/24/19 15:56:33                  Desc Main
                                       Document      Page 3 of 8
Page 3
Speedwell Ventures, LLC v. Berley Associates, Ltd. and Pazzo Pazzo, Inc., et al.
Adv. Pro. No.: 18-01216-JKS
Caption of Order: Decision and Order Re: Whether Termination of Berley’s Option is a Fraudulent Transfer


APPEARANCES:

CULLEN AND DYKMAN LLP
David Edelberg, Esq.
433 Hackensack Avenue
Hackensack, NJ 07601
Counsel for Plaintiff and Counter-Defendant Speedwell Ventures, LLC

BERGER & BORNSTEIN
Lawrence S. Berger, Esq.
237 South Street
Morristown, NJ 07960
Special Counsel for the Defendants/Counterclaimants/Third-Party Plaintiffs/Debtors/Debtors-
in-Possession, Berley Associates, Ltd. and Pazzo Pazzo, Inc.

NORRIS MCLAUGHLIN & MARCUS, PA
Morris S. Bauer, Esq.
400 Crossing Boulevard 8th Floor
Bridgewater, NJ 08807
Counsel for Defendant(s)/Debtor(s)/Counterclaimants/Third-Party Plaintiffs
Berley Associates, Ltd. and Pazzo Pazzo Inc.

BRACH EICHLER LLC
Bobby Kasolas, Esq.
101 Eisenhower Pkwy
Roseland, NJ 07068
Counsel for Third-Party Defendant and Fourth-Party Plaintiff 62-74 Speedwell Ave LLC

BOURNE, NOLL & KENYON
Michael Mezzacca, Esq.
382 Springfield Avenue, Suite 507
Summit, NJ 07901
Counsel for Third-Party Defendant and Fourth-Party Plaintiff 62-74 Speedwell Ave LLC

GIBBONS P.C.
Joshua R. Elias, Esq.
One Gateway Center
Newark, NJ 07102
Counsel for Fourth-Party Defendant Stewart Title Guaranty Company

UNITED STATES TRUSTEE
Benjamin Teich, Esq.
One Newark Center, Suite 2100
Newark, NJ 07102
Counsel for the United States Trustee
Case 18-01216-JKS          Doc 134      Filed 04/24/19 Entered 04/24/19 15:56:33                  Desc Main
                                       Document      Page 4 of 8
Page 4
Speedwell Ventures, LLC v. Berley Associates, Ltd. and Pazzo Pazzo, Inc., et al.
Adv. Pro. No.: 18-01216-JKS
Caption of Order: Decision and Order Re: Whether Termination of Berley’s Option is a Fraudulent Transfer


                                   PRELIMINARY STATEMENT

         Pazzo Pazzo, Inc. (“Pazzo”), a restaurant operator, and Berley Associates, Ltd. (“Berley”),

the former owner of Pazzo’s restaurant premises, filed Chapter 11 petitions to revive Pazzo’s

restaurant lease (the “Lease”) and Berley’s option to buy back the restaurant premises (the

“Option”) located at 62-74 Speedwell Avenue, Morristown, New Jersey (the “Property”).

Speedwell Ventures, LLC (“Speedwell”) is the assignee of the party that purchased the Property

from Berley subject to the Option. Upon several material defaults by Pazzo (as defined in the

Lease) and its failure to respond to Speedwell’s notice of termination of the Lease thereafter,

Speedwell issued a notice of termination of the Option. Approximately six months after the Option

was terminated, Speedwell sold the Property to 62-74 Speedwell Ave., LLC (the “Purchaser”).

         The Court has decided various issues since this adversary proceeding was filed in May

2018 that impact the status of the Lease and Option. First, the Court held that because Speedwell

did not obtain a judgment of possession prior to the filing of Pazzo’s bankruptcy petition, the Lease

was not terminated pre-petition due to Pazzo’s failure to pay rent.1 Second, the Court decided that

because Pazzo had not paid post-petition rent or assumed the Lease by the deadlines established

under §§ 365(d)(3) and (4) of the Bankruptcy Code (as extended), the Lease was terminated as of

December 7, 2017.2 Third, the Purchaser and Speedwell asked the Court to consider whether the

Lease was terminated pre-petition for a different reason – Pazzo’s abandonment, vacation or

desertion of the Property.3 The Court agreed that its previous decisions were without prejudice to

the parties’ rights to argue that the Lease was terminated pre-petition as a result of Pazzo’s



1
  Decision and Order Re: Plaintiff’s Motion for Summary Judgment, ECF No. 30.
2
  Order Re: Debtors’ Motion for Assumption of Lease, ECF No. 59.
3
  See Motion for Reconsideration, ECF No. 40.
Case 18-01216-JKS          Doc 134      Filed 04/24/19 Entered 04/24/19 15:56:33                  Desc Main
                                       Document      Page 5 of 8
Page 5
Speedwell Ventures, LLC v. Berley Associates, Ltd. and Pazzo Pazzo, Inc., et al.
Adv. Pro. No.: 18-01216-JKS
Caption of Order: Decision and Order Re: Whether Termination of Berley’s Option is a Fraudulent Transfer


abandonment or surrender of the Property. Evidentiary hearings were conducted on March 7 and

8, 2019 and the Court entered a Declaratory Judgment declaring the Lease was terminated as of

June 9, 2017 due to Pazzo’s vacation and abandonment.4 As a result, Speedwell’s termination of

the Option in August 2017 was proper.5

         There is one more issue that must be decided which touches upon Berley’s efforts to

preserve the Option, despite the fact that the Court has found that the Option was validly terminated

pre-petition. The issue is whether the pre-petition termination of the Option is a fraudulent transfer

under § 548 of the Bankruptcy Code. This claim is set forth in Count I of Berley’s Counter-Claim

against Speedwell and Third-Party Complaint against the Purchaser.6

                                          LEGAL ANALYSIS

         Count I of Berley’s Counter-Claim and Third-Party Complaint alleges the transfer of the

Option is voidable under 11 U.S.C § 548(a)(1)(B).7 According to § 548, a trustee can “avoid any

transfer . . . of an interest of the debtor in property . . . that was made or incurred on or within 2

years before the date of the filing of the petition, if the debtor voluntarily or involuntarily”

(1) received less than a reasonably equivalent value in exchange for such transfer and (2) was

insolvent on the date that such transfer was made or became insolvent as a result of such transfer.8

The Debtors’ Counter-Claim states: (1) the fair market value of the Option was greater than $1

million at the time of transfer, (2) less than reasonably equivalent value for the transfer was

received, (3) at the time of transfer Berley was insolvent or made insolvent by the transfer and




4
  Declaratory Judgment Re: Termination of Lease Due to Vacation and Abandonment of Leased Premises, ECF No. 121.
5
  See August 1, 2017 Letter Re: Termination of Option Contract, ECF No. 11, Ex. L.
6
  Debtors’ Counter-Claim and Third-Party Complaint, ECF No. 4.
7
  Id.
8
  11 U.S.C. § 548.
Case 18-01216-JKS            Doc 134       Filed 04/24/19 Entered 04/24/19 15:56:33               Desc Main
                                          Document      Page 6 of 8
Page 6
Speedwell Ventures, LLC v. Berley Associates, Ltd. and Pazzo Pazzo, Inc., et al.
Adv. Pro. No.: 18-01216-JKS
Caption of Order: Decision and Order Re: Whether Termination of Berley’s Option is a Fraudulent Transfer


(4) the transfer took place within two years prior to the Debtors’ petition date.9 Speedwell and the

Purchaser argue that the termination of the Option was not a fraudulent transfer that can be avoided

pursuant to § 548. The issue of whether a valid pre-petition termination of an option is a “transfer”

that is voidable under § 548 is purely legal and can be decided on summary judgment.

         Under 11 U.S.C. § 101(54), a “transfer” includes “each mode, direct or indirect, absolute

or conditional, voluntary or involuntary, of disposing of or parting with . . . property; or an interest

in property.”10 Although the definition seems very broad, courts are divided as to its actual scope,

specifically as it is applied in the context of § 548. In In re Indri, 126 B.R. 443 (Bankr. D.N.J.

1991), the bankruptcy court held that a pre-petition lease termination constitutes a transfer within

the meaning of § 101 and § 548 and that “[t]he termination of [a] debtor’s lease [is] a parting . . .

with an interest in property.”11 Conversely, in In re Coast Cities Truck Sales, Inc., 147 B.R. 674

(D.N.J. 1992), the court found the termination of a contract was not a transfer and that, following

the termination of a contract, the debtor “possesse[s] no rights as a matter of law which it could

relinquish since the contract . . . expired by its own terms.”12 The court found that there was a

difference under bankruptcy law between the loss of rights under a contract and other transfers of

property. In other words, if a party loses property rights by the operation of the terms of a valid

contract, it should be as though those property rights do not exist – because their existence depends

on compliance with the terms of the contract.

         In re Wey, 854 F.2d 196 (7th Cir. 1988), is another case that supports the view that the loss

of property rights under the terms of a contract should not constitute a transfer for fraudulent


9
  Debtors’ Counter-Claim and Third-Party Complaint, ECF No. 4.
10
   11 U.S.C. 101(54).
11
   In re Indri, 126 B.R. 443, 446 (Bankr. D.N.J. 1991).
12
   In re Coast Cities Truck Sales, Inc., 147 B.R. 674, 678 (D.N.J. 1992).
Case 18-01216-JKS           Doc 134       Filed 04/24/19 Entered 04/24/19 15:56:33                     Desc Main
                                         Document      Page 7 of 8
Page 7
Speedwell Ventures, LLC v. Berley Associates, Ltd. and Pazzo Pazzo, Inc., et al.
Adv. Pro. No.: 18-01216-JKS
Caption of Order: Decision and Order Re: Whether Termination of Berley’s Option is a Fraudulent Transfer


conveyance purposes. In that case, a bankruptcy trustee sought to recover a $520,000 down

payment by the debtor under a real estate contract that was lost because the debtor could not

complete the purchase of the property. The trustee brought a fraudulent conveyance claim arguing

that the debtor did not receive reasonably equivalent value in exchange for the forfeiture of the

down payment. But, the court concluded that a transfer did not occur for fraudulent conveyance

purposes and stated:

                 Possession of expired rights is the equivalent of possession of no
                 rights. When a termination is pursuant to the terms of a contract,
                 there is no transfer.13

         There is more support for the view that a pre-petition termination of a contract pursuant to

its terms and the consequent cessation of a debtor’s rights under a contract does not constitute a

transfer for fraudulent conveyance purposes.14 In some cases, this support is based on the policy

of protecting the parties’ expectations in real estate contracts. Where rights under these contracts

expire or terminate, the real estate marketplace should be able to rely on this state of affairs.

Allowing the proper termination of a contract to be unwound in a fraudulent conveyance action

under § 548 of the Bankruptcy Code would lead to uncertainty.15 The Court notes that there could

be an exception to this view in cases where the termination of a debtor’s contractual property rights

is the result of cooperation or collusion between the parties to the contract.16

         Applying this legal precedent, the Court concludes that the termination of the Option by

Speedwell cannot be the basis for a fraudulent conveyance claim. The Option was part of an




13
   In re Wey, 854 F.2d 196, 199 (7th Cir. 1988); citing In re Commodity Merchants, 538 F.2d 1260 (7th Cir. 1976).
14
   See In. re LiTenda Mortg. Corp., 246 B.R. 185, 191 (Bankr. D.N.J. 2000).
15
   See In re Egyptian Bros. Donut, Inc., 190 B.R. 26, 31 (Bankr. D.N.J. 1995).
16
   See In re Teligent, Inc., 325 B.R. 81, 87 (Bankr. S.D.N.Y. 2005); In re Haines, 178 B.R. 471, 476 (Bankr. W.D.
Mo. 1995).
Case 18-01216-JKS             Doc 134         Filed 04/24/19 Entered 04/24/19 15:56:33                          Desc Main
                                             Document      Page 8 of 8
Page 8
Speedwell Ventures, LLC v. Berley Associates, Ltd. and Pazzo Pazzo, Inc., et al.
Adv. Pro. No.: 18-01216-JKS
Caption of Order: Decision and Order Re: Whether Termination of Berley’s Option is a Fraudulent Transfer


integrated real estate transaction that enabled Berley to emerge from its prior bankruptcy case in

June 2014. The transaction was fully disclosed in the public records and approved by the

Bankruptcy Court.17 Berley knew what it had to do to preserve the Option. Speedwell gave ample

notice of its intent to terminate the Option and then removed it from the public real estate records

– without objection from Berley. Berley did nothing in response to these acts until it filed these

bankruptcy proceedings approximately six months later. The Option was properly terminated

according to its terms before this bankruptcy case was filed. There was no collusion or cooperation

between Speedwell and Berley. The fraudulent transfer provisions of § 548 of the Bankruptcy

Code cannot be used under the facts here to revive a contractual interest in property that was

terminated.18

                                                    CONCLUSION

         For all of the forgoing reasons, summary judgment is granted in favor of Speedwell and

the Purchaser dismissing the fraudulent conveyance counts of the Counter-Claim and Third-Party

Complaint.




17
  See Order Confirming Second Modified Plan, Case No. 12-32032, ECF No. 120.
18
   Berley’s Counter-Claim and Third-Party Complaint do not seek to avoid the termination of the Option as a
preference under § 547 of the Bankruptcy Code. Yet, the parties’ briefs contain such arguments. The Court does not
address this issue except to say that pursuant to 11 U.S.C. § 547, a trustee can avoid any transfer that is made within
90 days of the filing of the petition. The alleged transfer that occurred as a result of the termination of the Option
occurred over six months prior to Berley’s filing of its petition. Also, in light of the Court’s decision, it is not necessary
to address the In Pari Delicto arguments raised by the Purchaser.
